Name: 2001/843/EC: Commission Decision of 29 November 2001 providing for a compulsory beef labelling system in Luxembourg (notified under document number C(2001) 3783)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  international trade;  marketing
 Date Published: 2001-11-30

 Avis juridique important|32001D08432001/843/EC: Commission Decision of 29 November 2001 providing for a compulsory beef labelling system in Luxembourg (notified under document number C(2001) 3783) Official Journal L 313 , 30/11/2001 P. 0058 - 0059Commission Decisionof 29 November 2001providing for a compulsory beef labelling system in Luxembourg(notified under document number C(2001) 3783)(Only the French text is authentic)(2001/843/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 13(4) thereof,Whereas:(1) Article 13(3) of Regulation (EC) No 1760/2000 provides for the possibility, up until 31 December 2001, that Member States where sufficient details are available in the identification and registration system for bovine animals, may decide that for beef from animals born, fattened and slaughtered in the same Member State, supplementary items of information must also be indicated on labels.(2) Commission Decision 1999/375/EC(2) recognises the fully operation character of the Luxembourg database for bovine animals.(3) Luxembourg has applied to the Commission for approval for such a compulsory beef labelling system in accordance with Article 13(4) of Regulation (EC) No 1760/2000,HAS ADOPTED THIS DECISION:Article 1The Luxembourg request, as summarised in the Annex, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on its territory, is approved in accordance with Article 13(4) of Regulation (EC) No 1760/2000.Article 2This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 29 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.(2) OJ L 144, 9.6.1999, p. 34.ANNEXLabelling of beef and beef products with an indication of Luxembourgish originBeef and beef products from bovine animals born, raised and slaughtered in Luxembourg shall be labelled with an indication of Luxembourgish origin.The indication of Luxembourgish origin shall be given as either "Origin: Luxembourg" or as an indication that the animal, from which the beef was derived, was born, raised and slaughtered in Luxembourg.